Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “...the bin flipping device configured to secure to the habitat and to rotate the habitat by at least 120 degrees, the habitat having contents including waste, live insects, and dead insects; a screen having perforations sized to allow waste material to pass but to retain the live insects on a top surface of the screen; a shield to prevent contents of the habitat from escaping the system as the bin flipping device rotates the habitat and to direct the contents onto the screen;
a first shoot positioned adjacent to at least one edge of the screen, the first shoot formed form a material having a coefficient of friction select to allow the live insect and at a first angle to direct the live insects into a first collection bin; a second shoot positioned below the first shoot, the second shoot at a second angle to direct the dead insects into a second collection bin; and a height adjusting device coupled to the screen, the height adjusting device configured to automatically lower the screen from a first position to a second position adjacent to the second shoot after the expiration of a predefined period of time, and wherein when the screen is in the second position, the screen is at a third angle to allow gravity to move the dead insects on the 
gravity to move the dead insects on the screen into the second shoot...” in claim 8 and the claim limitations of “…a bin flipping device configured to rotate to deposit the waste, the live insects, and the dead insects onto the screen; a shield to direct the waste, the live insects, and the dead insects onto the screen and to prevent the live insects from escaping the system as the bin flipping device rotates; a first shoot positioned adjacent to at least one edge of the screen, the first shoot formed form a material having a coefficient of friction select to allow the live insect and at a first angle to direct the live insects into a first collection bin; a second shoot positioned below the first shoot, the second shoot at a second angle to direct the dead insects into a second collection bin; and a height adjusting device coupled to the screen, the height adjusting device
configured to automatically lower the screen from a first position to a second position adjacent to the second shoot after the expiration of a predefined period of time, and wherein when the screen is in the second position, the screen is at a third angle to allow gravity to move the dead insects .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643